DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on January 25, 2022.
Claim 26 has been cancelled.
Claims 1, 21 – 23 and 25 have been amended and are hereby entered.
Claims 1 – 17, 19, and 21 – 25 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on February 10, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 6, 8 - 11, 13, 16, 19, and 21 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Raidel (US20060047257A1) in view of Kondo (US20030050618A1).
As per claims 1, 6, 8, 16 and 19, Raidel teaches:
An absorbent composite comprising a nonwoven top layer, an absorbent core layer and a water impermeable film, where the absorbent core layer is directly or indirectly attached to the nonwoven top layer, where the absorbent core layer is directly or indirectly sandwiched between the nonwoven top layer and the water impermeable film (Fig. 1 shows the three claimed layers, wherein the liquid permeable top layer 12 comprises a carded nonwoven web ([0043]), which corresponds to the claimed nonwoven top layer ([0041]). The absorbent core 16 corresponds to the claimed absorbent core layer ([0045]), and the liquid-impermeable backing layer 30 corresponds to the water impermeable film ([0041]). As shown in Fig. 1, the absorbent core layer is directly sandwiched between the nonwoven top layer and the water impermeable film. In [0084], Raidel teaches that the absorbent core layer is attached to the top layer.)
Wherein the absorbent core layer is a through-air-bonded nonwoven (Examiner notes that this is a product by process limitation. In the Abstract, Raidel teaches that the absorbent core is an airlaid fiber layer. In [0033], Raidel teaches that airlaying involves fibers that are bonded via hot air. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.)
Having a basis weight from 10 to 200 gsm ([0051]: “The absorbent core material has a basis weight… desirably between 100 g/m2 and 200 g/m2.”)
Wherein the water impermeable film is extrusion coated directly onto the through-air-bonded nonwoven or adhesively bonded directly onto the through-air-bonded nonwoven (Examiner notes that this a product by process limitation. In [0086], Raidel teaches that the backing layer is laminated to the nonwoven absorbent core. As the lamination does not require an adhesive and absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.)
Raidel teaches that additives can be added to the top layer to improve the hydrophilic properties of the top layer ([0042]). However, Raidel does not explicitly teach:
The nonwoven top layer comprising hydrophilic fibers
Kondo teaches an absorbent article with a backsheet, a liquid absorbent layer and a hydrophilic topsheet including fibers (Abstract). Kondo teaches that the fibers forming the top sheet are coated with a hydrophilic agent ([0023]). These hydrophilic fibers allow the liquid to pass through the topsheet through the absorbent layer ([0023]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the topsheet of Raidel, to provide hydrophilic fibers in the top layer as claimed, motivated by the desire to predictably improve the passage of the liquid through the topsheet, as taught by Kondo ([0023]).
Regarding the claimed properties, Examiner is of the opinion that the claimed composite-run-off values, the composite-absorption capacity, the composite rate of absorption, air permeability, and Martindale Abrasion value are calculated via processes that were not performed on the invention of the prior art, and as such, the prior art could not possibly disclosed the instantly claimed properties using the claimed ISO testing methods. However, as the prior art combination discloses the claimed structure and composition, including the limitations as set forth below, the claimed properties are considered to be inherent to the invention of the prior art combination.  It is reasonable for one of ordinary skill to expect that conducting the ISO methods on the invention of the prior art, would result in the properties claimed. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
As per claim 2, Raidel teaches:
Wherein the nonwoven top layer comprises a spunbond nowoven… ([0042]: “The top layer 12 may be manufactured from materials known in the art. Known materials include, for example… spunbonded nonwovens.”)
As per claim 4, Raidel teaches:
Wherein the nonwoven top layer comprises a carded web comprising staple fibers ([0043]: “In a non-limiting embodiment of the absorbent article according to the present invention, the top layer 12 is made of a carded nonwoven web.” In [0035], Raidel teaches that carded webs are made staple fibers.)
As per claim 9, Raidel teaches:
Wherein the nonwoven top layer comprises a basis weight from 10 – 60 gsm ([0043]: “The top layer 12 is made of a carded nonwoven web made of polypropylene fibers, which generally has a basis weight of from about 18 to about 40 g/m2.”)
As per claim 10, Raidel teaches:
Wherein the hydrophilic fibers of the nonwoven top layer comprise monocomponent fibers, multicomponent fibers, or a combination thereof (Raidel teaches that the top layer is made of polypropylene fibers in [0043]. These fibers appear to be monocomponent. Additionally, as two alternative options are that the fiber be monocomponent (one material) or multicomponent (more than one material), it would naturally follow that the fibers would necessarily meet one of the claim limitations.)
As per claim 11, Raidel teaches:
Wherein the absorbent core layer comprises a plurality of absorbent core fibers, the plurality of absorbent core fibers comprise continuous fibers, meltblown fibers, staple fibers, or combinations thereof ([0048]: “Exemplary absorbent nonwoven webs include… meltblown fiber layers…” Additionally, as fibers are classified into staple (short fibers) or continuous fibers (long fibers), the fibers will necessarily meet at least one of the claimed limitations.)
As per claim 13, Raidel teaches:
Wherein the plurality of absorbent core fibers includes multicomponent fibers ([0054]: “The absorbent core material may be an airlaid material, comprising a mixture of… bicomponent or conjugate fibers…”)
As per claim 21, Raidel teaches:
Wherein a first surface of the through-air-bonded nonwoven is directly attached to the nonwoven top layer and wherein a second surface of the through-air-bonded nonwoven is directly attached to the water impermeable film (Fig. 1 shows the three claimed layers, wherein the liquid permeable top layer 12 corresponds to the claimed nonwoven top layer ([0041]) and the top layer comprises a carded nonwoven web ([0043]). The absorbent core 16 corresponds to the claimed absorbent core layer ([0045]), and the liquid-impermeable backing layer 30 corresponds to the water impermeable film ([0041]). As shown in Fig. 1, the absorbent core layer is directly sandwiched between the nonwoven top layer and the water impermeable film. As no layers are provided in between, the layers are interpreted as being “directly attached” as claimed.)
As per claim 22, Raidel teaches:
Wherein the water impermeable film is extrusion coated directly onto the second surface of the through-air-bonded nonwoven (Examiner notes that this a product by process limitation. In [0086], Raidel teaches that the backing layer is laminated to the nonwoven absorbent core. As the lamination does not require an adhesive and absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.)
As per claim 23, Raidel teaches:
Wherein the water impermeable film is adhesively glued directly onto the second surface of the through-air-bonded nonwoven ([0086]: “An adhesive may be applied to the backing layer material sheet to achieve the lamination.”)
As per claim 24, Raidel teaches non-cellulosic materials that may be used to form the absorbent core layer, such as polyethylene and polypropylene ([0050]) and therefore it would have been obvious to form the core without cellulose as claimed. 
As per claim 25, Raidel teaches:
An absorbent composite comprising a nonwoven top layer and a water impermeable film, with a through-air-bonded nonwoven comprising a plurality of absorbent core fibers directly or indirectly sandwiched between the nonwoven top layer and the water impermeable film, wherein the through-air-bonded nonwoven is directly or indirectly attached to the nonwoven top layer (Fig. 1 shows the three claimed layers, wherein the liquid permeable top layer 12 corresponds to the claimed nonwoven top layer ([0041]) and the top layer comprises a carded nonwoven web ([0043]). The absorbent core 16 corresponds to the claimed absorbent core layer ([0045]), and the liquid-impermeable backing layer 30 corresponds to the water impermeable film ([0041]). As shown in Fig. 1, the absorbent core layer is directly sandwiched between the nonwoven top layer and the water impermeable film. In [0084], Raidel teaches that the absorbent core layer is attached to the top layer. Examiner notes that the limitation that the nonwoven is a through-air-bonded nonwoven is a product by process limitation. In the Abstract, Raidel teaches that the absorbent core is an airlaid fiber layer. In [0033], Raidel teaches that airlaying involves fibers that are bonded via hot air. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.)
Wherein the through-air-bonded nonwoven comprises continuous fibers or stable fibers (In [0032], Raidel teaches that airlaying is a process where fibers of short lengths are deposited. Therefore it would naturally follow that the fibers of the through-air bonded nonwoven are staple fibers, as claimed. Additionally examiner notes that as two alternative options are that the fibers are continuous (long fibers) or staple fibers (short fibers), it would naturally follow that the fibers of the nonwoven would meet one of the claimed limitations.)
And has a basis weight from 10 gsm to 200 gsm ([0051]: “The absorbent core material has a basis weight… desirably between 100 g/m2 and 200 g/m2.”)
Wherein the water impermeable film is extrusion coated directly onto the through-air-bonded nonwoven or adhesively bonded directly onto the through-air-bonded nonwoven (Examiner notes that this a product by process limitation. In [0086], Raidel teaches that the backing layer is laminated to the nonwoven absorbent core. As an adhesive layer is not required and absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.)
Raidel teaches that additives can be added to the top layer to improve the hydrophilic properties of the top layer ([0042]). However, Raidel does not explicitly teach:
The nonwoven top layer comprising hydrophilic fibers
Kondo teaches an absorbent article with a backsheet, a liquid absorbent layer and a hydrophilic topsheet including fibers (Abstract). Kondo teaches that the fibers forming the top sheet are coated with a hydrophilic agent ([0023]). These hydrophilic fibers allow the liquid to pass through the topsheet through the absorbent layer ([0023]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the topsheet of Raidel to provide hydrophilic fibers in the top layer as claimed, motivated by the desire to predictably improve the passage of the liquid through the topsheet, as taught by Kondo ([0023]).
Regarding the claimed properties, Examiner is of the opinion that the claimed composite-run-off values, the composite-absorption capacity, and the composite rate of absorption are calculated via processes that were not performed on the invention of the prior art, and as such, the prior art could not possibly disclosed the instantly claimed properties using the claimed ISO testing methods. However, as the prior art combination discloses the claimed structure and composition, including the limitations as set forth below, the claimed properties are considered to be inherent to the invention of the prior art combination.  It is reasonable for one of ordinary skill to expect that conducting the ISO methods on the invention of the prior art, would result in the properties claimed. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Raidel (US20060047257A1) in view of Kondo (US20030050618A1) as applied to claims 1, 2, 4, 6, 8 - 11, 13, 16, 19, and 21 - 25 above, and further in view of Detani (US20140171894).
As per claim 3, the prior art combination teaches all the limitations of claim 2. The prior art combination does not teach:
The nonwoven top layer comprises a S1a-Mb-S2c structure; wherein S1 is a first spunbond material, “M” is a meltblown material, “S2” is a second spunbond material, and “a”, “b”, and “c” indicate the number of respective layers and each independently have a value of 1 – 5
Detani teaches a bodily fluid absorbent article comprising an absorbent matrix in between a liquid permeable topsheet and a liquid-impermeable backsheet (Abstract). Detani further teaches:
The nonwoven top layer comprises a S1a-Mb-S2c structure; wherein S1 is a first spunbond material, “M” is a meltblown material, “S2” is a second spunbond material, and “a”, “b”, and “c” indicate the number of respective layers and each independently have a value of 1 – 5 ([0033]: “The topsheet may be formed of commonly used materials in the relevant technical field. For example, a nonwoven fabric made of thermoplastic synthetic fibers such as… an SMS nonwoven fabric composed of a spunbonded nonwoven fabric, a melt blown nonwoven fabric and a spun bonded nonwoven fabric laminated together in this order.. may be used.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the topsheet of the prior art combination in the SMS layered fashion as taught by Detani. One of ordinary skill would have been motivated to make this modification because Detani teaches that this layer of nonwoven fabrics is known in the art as being functionally equivalent and predictably suitable for use as a topsheet in absorbent composites, such as those taught by the prior art combination. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 19660), Sinclair & Carroll Co. v. Interchemcial Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP §2144.07.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raidel (US20060047257A1) in view of Kondo (US20030050618A1) as applied to claims 1, 2, 4, 6, 8 - 11, 13, 16, 19, and 21 - 25 above, and further in view of Kurata (US6443931).
As per claim 5, the prior art combination teaches all the limitations of claim 1. The prior art combination teaches that the top layer comprises bicomponent synthetic fibers that are coated with a hydrophilic agent (Kondo, [0064]). The prior art combination does not teach:
The nonwoven top layer comprises at least 30% by weight of hydrophilic fibers
Kurata teaches an absorbent article for disposal of body fluids that includes a topsheet, a bottom sheet, and an absorbent core disposed between (Abstract). Kurata further teaches:
The nonwoven top layer comprises at least 30% by weight of hydrophilic fibers (Column 2, Lines 60 – 64: “The topsheet is a liquid pervious sheet made of a nonwoven fabric having a basis weight of 10 – 80 g/m2 and containing 60% by weight or higher of hydrophilic fibers such as rayon fibers, pulp fibers or hydrophilic thermoplastic synthetic fibers.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the topsheet of the prior art combination, wherein the topsheet comprises an amount by weight of hydrophilic fibers, such as within the claimed range, as taught by Kurata. One of ordinary skill would have been motivated to make this modification because Kurata teaches that a topsheet with at least 60% hydrophilic fibers is a suitable topsheet for absorbent composite materials, such as those taught by the prior art combination. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 19660), Sinclair & Carroll Co. v. Interchemcial Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP §2144.07. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raidel (US20060047257A1) in view of Kondo (US20030050618A1) as applied to claims 1, 2, 4, 6, 8 - 11, 13, 16, 19, and 21 - 25 above, and further in view of Svensson (US20100280479).
As per claim 7, the prior art combination teaches all the limitations of claim 1. The prior art combination does not teach:
The nonwoven top layer includes a bonding area prior to formation of the absorbent composite from 1 to 30%.
Svensson teaches an absorbent article comprising a fluid-impermeable backsheet, a fluid permeable topsheet, with an absorbent core sandwiched in between. Svensson also teaches that when the topsheet is a nonwoven material, such as polypropylene, the bonding area between the fibers is preferably 10 – 22% to facilitate penetration of liquid into the underlying layers of the absorbent article ([0066]).
The nonwoven top layer includes a bonding area prior to formation of the absorbent composite from about 1 to about 30% ([0066]: “According to a preferred embodiment of the invention, the topsheet consists of a nonwoven fabric, made of polypropylene. The bonding area between the fibers in the nonwoven web is preferably 10 – 22%... A topsheet with the above-mentioned features will feel drier to a wearer’s skin… since the lower bonding area facilitates penetration of liquid into the underlying layers of the absorbent article.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bind the nonwoven topsheet of the prior art combination to the levels taught by Svensson, such as providing a bonding area of 10 – 22%. One of ordinary skill would have been motivated to make this modification because Svensson teaches a nonwoven topsheet made of polypropylene, the same material as that is taught by the prior art combination (Raidel, [0043]), and bonding the topsheet fibers in a range of 10 – 22%, to facilitate penetration of liquid into the underlying layers of the absorbent article ([0066]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raidel (US20060047257A1) in view of Kondo (US20030050618A1) as applied to claims 1, 2, 4, 6, 8 - 11, 13, 16, 19, and 21 - 25 above, and further in view of Fujiwara (US5951535).
As per claim 12, the prior art combination teaches all the limitations of claim 11. The prior art combination does not teach:
The plurality of absorbent-core-fibers comprises at least 30% by weight of hydrophilic fibers
Fujiwara teaches an absorptive article for retaining a body fluid comprising a nonwoven fabric (Abstract). Fujiwara further teaches that the nonwoven fabric can comprise a mixture of hydrophilic fibers to improve liquid absorption and holt-melt adhesive fibers, such as core and sheath fibers (Column 8  Line 66 – Column 9, Line 3), similar to those in the prior art combination, and that the hydrophilic fibers may be present at a weight percentage up to 70% so that there is sufficient hot melt adhesive fibers for shape retention (Column 9, Lines 24 – 31). Fujiwara further teaches:
The plurality of absorbent core fibers comprise at least 30% by weight of the hydrophilic fibers (Column 9, Lines 24 – 31: “Repeated permeation-absorption of the body fluids becomes superior by mixing the hydrophilic fibers, but when the mixing ratio of the hydrophilic short fibers exceed 70% by weight, the ratio of the hot-melt-adhesive short fibers becomes less than 30% by weight, and as a result, the shape retention of the short fiber non-woven fabric based on the melt adhesion of the holt-melt-adhesive composite short fibers becomes difficult.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the absorbent core of the prior art combination, and including hydrophilic fibers, such as within the claimed range, as taught by Fujiwara. One of ordinary skill would have been motivated to make this modification because Fujiwara teaches that the addition of hydrophilic fibers to thermoplastic fibers predictably improves the absorption behavior (Column 9, Lines 24 – 31). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raidel (US20060047257A1) and Kondo (US20030050618A1) 1, 2, 4, 6, 8 - 11, 13, 16, 19, and 21 - 25 above, and further in view of Hanson (US5509915).
As per claims 14 and 15, the prior art combination teaches that the absorbent core layer comprises a plurality of bicomponent or conjugate fibers (Raidel, [0054]). The prior art combination does not teach:
Wherein the multicomponent fibers comprise bicomponent fibers having a sheath and core configuration including a sheath component comprising a polyethylene and a component core comprising at least one of a polypropylene or a polyester 
Wherein the plurality of absorbent core fibers have an average denier of at most 5 denier 
Hanson teaches an absorbent article with a backsheet layer, a topsheet layer and and absorbent core (Abstract). Hanson teaches the absorbent core contains a surge management layer  comprising bicomponent fibers (Abstract). Hanson further teaches:
Wherein the multicomponent fibers comprise bicomponent fibers having a sheath and core configuration including a sheath component comprising a polyethylene and a component core comprising at least one of a polypropylene or a polyester (Column 20, Lines 64 – 66: “The bicomponent fiber can be a composite, sheath-core type with polypropylene forming the core and polyethylene forming the sheath of the composite fiber.”)
Wherein the plurality of absorbent core fibers have an average denier of at most 5 denier (Column 21, Lines 5 – 11: “The… bicomponent fibers…. Are about 1.8 denier.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the absorbent core of the prior art combination, wherein the bicomponent fiber comprise a sheath-core fibers having a denier, such as within the claimed range, as taught by Hanson, because Hanson teaches that the claimed fiber composition and claimed fiber denier is known in the art as being a predictably suitable composition and denier for fibers used in absorbent layers in absorbent article applications layer such as those taught by the prior art combination. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raidel (US20060047257A1) in view of Kondo (US20030050618A1) 1, 2, 4, 6, 8 - 11, 13, 16, 19, and 21 - 25 above, and further in view of Roe (US5342338).
As per claim 17, the prior art combination teaches all the limitations of claim 1. The prior art combination further teaches that the nonwoven top layer and the absorbent core layer are bonded together ([0084]).
The prior art combination does not teach:
The layers are bonded together via a composite bonding pattern wherein he composite bonding pattern defines a composite-bonding area of no more than 30% of a surface of the absorbent composite
Roe teaches an absorbent article including an absorbent member and a top sheet (Abstract). Roe teaches this topsheet is bound to at least 50 percent of the surface area of the core (Column 4, Lines 32 – 33). Roe further teaches:
The composite bonding pattern defines a composite-bonding area of no more than 30% of a surface of the absorbent composite (Column 4, Lines 32 – 33: “The absorbent core is bonded to less than 50 percent of the surface area of the first topsheet.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the absorbent composite of the prior art combination, wherein the absorbent layer is bonded to less than 50 percent of the surface area of the topsheet, such as within the claimed range, as taught by Roe. One of ordinary skill would have been motivated to make this modification because Roe establishes that less than 50% (including the claimed less than 30%) is an amount of bonding known in the art as being predictably suitable for absorbent articles.

Response to Amendments
Applicant’s amendments to the claims, filed January 25, 2022, caused the withdrawal of the rejection of claims 1 – 17, 19 and 21 – 24 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed October 27, 2021.
Applicant’s amendments to the claims, filed January 25, 2022, caused the withdrawal of the rejection of claims 1, 2, 4, 6, 8 – 10, 16, 19 and 21 under 35 U.S.C. 102(a)(1) as anticipated by or under 35 U.S.C. 103 as obvious over Hanson as set forth in the office action filed October 27, 2021.
Applicant’s amendments to the claims, filed January 25, 2022, caused the withdrawal of the rejection of claim 3 under 35 U.S.C. 103 as unpatentable over Hanson in view of Detani as set forth in the office action filed October 27, 2021.
Applicant’s amendments to the claims, filed January 25, 2022, caused the withdrawal of the rejection of claim 5 under 35 U.S.C. 103 as unpatentable over Hanson in view of Kurata as set forth in the office action filed October 27, 2021.
Applicant’s amendments to the claims, filed January 25, 2022, caused the withdrawal of the rejection of claim 7 under 35 U.S.C. 103 as unpatentable over Hanson in view of Svensson as set forth in the office action filed October 27, 2021.
Applicant’s amendments to the claims, filed January 25, 2022, caused the withdrawal of the rejection of claim 12 under 35 U.S.C. 103 as unpatentable over Hanson in view of Fujiwara as set forth in the office action filed October 27, 2021.
Applicant’s amendments to the claims, filed January 25, 2022, caused the withdrawal of the rejection of claim 17 under 35 U.S.C. 103 as unpatentable over Hanson in view of Roe as set forth in the office action filed October 27, 2021.
Applicant’s amendments to the claims, filed January 25, 2022, caused the withdrawal of the rejection of claim 22 under 35 U.S.C. 103 as unpatentable over Hanson in view of Wang as set forth in the office action filed October 27, 2021.
Applicant’s amendments to the claims, filed January 25, 2022, caused the withdrawal of the rejection of claims 25 and 26 under 35 U.S.C. 103 as unpatentable over Hanson in view of Chaplin as set forth in the office action filed October 27, 2021.


Response to Arguments
Applicant’s arguments with respect to claims 1 - 17, 19, and 21 - 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789